UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          ____________________

                              No. 98-21081
                            Summary Calendar
                          ____________________

                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

                          EDWARD LIONEL BLAKE,

                                                       Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
                        (No. H-98-Cr-215-1)
_________________________________________________________________

                           September 23, 1999

Before JONES, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

    Edward Lionel Blake appeals his convictions for conspiracy to

possess with intent to distribute cocaine base and aiding and

abetting   possession    with    intent    to   distribute   cocaine    base,

contending that the district court admitted improperly extrinsic

evidence   of   a   subsequent    bad     act   that   contributed   to     his

conviction.     Blake    characterizes     crack   cocaine   found     in   his

possession during the execution of a search warrant, subsequent to

the date of the charged offense, as extrinsic evidence under FED.

R. EVID. 404(b). An officer testified that, during the execution of

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the warrant, Blake grabbed something from the dresser, where rocks

of crack cocaine were discovered, and fled.

      The standard of review for the trial court’s determination of

admissibility of evidence is abuse of discretion.         E.g., United

States v. Chavez, 119 F.3d 342, 346 (5th Cir.), cert. denied, 118
S. Ct. 615 (1997); see FED. R. EVID. 103.

      The extrinsic evidence of other bad acts must fit within one

of the exceptions of Rule 404(b). It cannot be admitted to show the

character of the defendant.     Here, the applicable exception is the

intent of the defendant.         Such intent is at issue when the

defendant pleads not guilty to a drug conspiracy charge.          United

States v. Parsee, 178 F.3d 374, 379 (5th Cir. 1999).      Blake pleaded

not guilty. And, the district court noted similarities between the

two crimes, possession of drugs.        Along this line, the district

court gave a limiting instruction that this evidence could be used

only to determine “whether Mr. Blake had the state of mind or

intent necessary to commit the crime charged in the indictment”.

     Blake also contends that the bad act is not admissible because

it   occurred   after   the   charged   offense.   But,   there   is   no

requirement that other bad acts occur prior to the charged offense.

                                                           AFFIRMED




                                    2